Citation Nr: 1117656	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from January 1958 to February 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran was last afforded a VA examination for his lumbar spine disability in March 2010.  In April 2011, the Veteran's representative reported that the Veteran's symptoms had worsened.  In light of this evidence, the Board finds that a contemporaneous and thorough VA examination is required to determine the severity of the lumbar spine disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause will include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Additionally, the Board notes that the evidence of record indicates findings that the Veteran has degenerative disc disease of the lumbar spine.  The RO, however, did not consider the rating criteria for intervertebral disc syndrome (IDS) when rating the low back disability or provide notice of either the criteria for IDS.  The Board finds that there is potential prejudice to the Veteran if he does not receive notice of these regulations and if the RO does not consider the rating criteria in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.  Ask the Veteran about the existence of any non-VA treatment, and if any such treatment is reported, request the associated records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his lumbar spine disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims file should be available for review by the examiner in conjunction with the examination.

3.  Thereafter, readjudicate the appellant's claim of increased rating with consideration of the IDS regulations.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


